Citation Nr: 1804213	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  12-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for small disc protrusion at L4-5 and degenerative changes at L5-S1, and mechanical low back strain, evaluated as 10 percent disabling prior to February 1, 2012 and as 20 percent disabling from that date.

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity, evaluated as 20 percent disabling prior to December 12, 2016 and as 40 percent disabling from that date.

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD
J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to August 1984, and from January 2003 to January 2004.

This matter came before the Board of Veterans' Appeals (Board) from September 2011, February 2012, and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The appeal was remanded for development of the record in August 2016.

While the appeal was in remand status, the Agency of Original Jurisdiction (AOJ) awarded an evaluation of 40 percent for right lower extremity radiculopathy, effective December 12, 2016; the issue with respect to this disability has been characterized  accordingly.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2016 remand, the Board directed that the Veteran be scheduled for a VA examination of his lumbar spine disability, to include the neurological manifestations of that disability.  This action was directed, in part, because an April 2011 VA examiner was not provided the Veteran's claims file for review.

The report of a December 2016 VA back examination indicates that no records were reviewed in conjunction with the examination.  Moreover, the record subsequent to the examination does not indicate that the examiner was thereafter afforded the opportunity to review the record.  

With respect to the examination itself, neurological and reflex testing revealed symptoms that appeared to be worse on the right than on the left; however, in a September 2012 statement, the Veteran asserted that his left lower extremity symptoms were equal in severity to those on the right.  In this regard, the Board observes that a Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran's assertions regarding the severity of his symptoms were not addressed by the December 2016 VA examiner.

The Board also observes that, while the examiner noted that the Veteran experienced pain on motion, she did not indicate the point during motion that pain was evident.  While the Board acknowledges that the examiner checked a box on the examination form that indicated "Pain noted on exam, but does not result in/cause functional loss."  However, such a statement is not adequately descriptive to allow the Board to reach a conclusion on the question of whether the Veteran can perform normal working movements of the thoracolumbar spine with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. §§ 4.10, 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Future examination of the Veteran must include information identifying the point during motion that the Veteran experiences pain.

In light of the above discussion, the Board has determined that an additional examination is necessary.  Such must include review of the record, consideration of the Veteran's lay statements concerning his symptoms, and consideration of pain during motion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine disability and associated neurologic manifestations in the lower extremities.

Any indicated diagnostic tests and studies should be accomplished, and their results included in the examination report. 

All pertinent symptomatology and findings referable to the Veteran's lumbar spine disability should be reported in detail, including range of motion (ROM) testing.  The examiner should set forth the Veteran's range of motion findings and note any pain, pain on use (to include the point during range of motion at which the Veteran reports pain), weakness, incoordination, or excess fatigability.  If feasible, the examiner should portray any additional functional limitation of the knees due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated and discussed in the examination report.  If the Veteran does not have pain or any of the other factors, that fact should also be noted. 

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All associated neurologic manifestations of each lower extremity should also be described.  

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Review of the entire record is required; however, the examiner's attention is directed to the Veteran's contentions regarding neurological symptoms of equal severity in his lower extremities.

The complete rationale for any conclusion reached should be provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  Any additional development suggested by the results of the above should be conducted.  

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

